FILED
                            NOT FOR PUBLICATION                              MAR 07 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE PARDO,                                     No. 10-56039

              Petitioner - Appellant,             D.C. No. 5:09-cv-01527-CJC-RC

  v.
                                                  MEMORANDUM *
MATTHEW CATE, Secretary,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted March 4, 2013
                              Pasadena, California

Before: HAWKINS, THOMAS, and HURWITZ, Circuit Judges.

       George Pardo appeals from the district court’s dismissal of his mixed habeas

petition, after the court denied Pardo’s motion to stay the petition and hold federal

proceedings in abeyance while he exhausted his claims in state court.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      After the filing of this appeal, the California Supreme Court denied Pardo’s

state habeas petition, and Pardo then filed a second federal habeas petition raising

the previously unexhausted claims. The record indicates that the district court has

denied, without prejudice, the Warden’s motion to dismiss the second petition as

untimely filed.

      Resolution of the issues pending in the second habeas petition may make

some aspects of this appeal moot, and staying this appeal pending resolution of the

second habeas petition would unnecessarily fragment the case. Therefore, in the

interest of judicial economy, and in order to ensure consolidated and orderly

processing and consideration of all the issues, we vacate the judgment and remand

the case to the district court for further proceedings as it deems appropriate,

including case consolidation.

      Given this resolution, we need not — and do not — reach any issue urged by

the parties on appeal.

      VACATED AND REMANDED.




                                           2